—Judgment unanimously affirmed. Memorandum: County Court did not err by imposing sentence upon defendant after he was removed from the courtroom. Although a defendant has the right to be present and heard at sentencing (CPL 380.40, 380.50), he forfeits that right by engaging in "obstreperous conduct” (People v Stroman, 36 NY2d 939, 940; see also, People v Herrera, 160 AD2d 416, lv denied 76 NY2d 789). The conduct of defendant at sentencing was sufficiently "obstreperous” to effect a forfeiture of his right to be present.
The contention that defendant’s sentence is harsh and excessive is without merit. (Appeal from Judgment of Oneida County Court, Buckley, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Balio, J. P., Lawton, Doerr, Davis and Boehm, JJ.